FILED
                             NOT FOR PUBLICATION                            MAR 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARCO ISRAEL VILLAFRANCO,                        No. 09-71316

               Petitioner,                       Agency No. A099-630-216

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Marco Israel Villafranco, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his motion for a continuance. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to continue, and review de novo questions of law.

Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008) (per curiam). We

denied the petition for review.

      The agency did not abuse its discretion or deny due process by denying

Villafranco’s request for a continuance because he did not demonstrate good cause

for one. See 8 C.F.R. § 1003.29 (an IJ may grant a motion for continuance for

good cause shown); see also Sandoval-Luna, 526 F.3d at 1247. The agency did

not err in concluding Villafranco failed to show eligibility for adjustment of status

under 8 U.S.C. § 1255(a) where he was never inspected and admitted or paroled

into the United States. See Ortega-Cervantes v. Gonzales, 501 F.3d 111, 114-19

(9th Cir. 2007).

      PETITION FOR REVIEW DENIED.




                                           2                                    09-71316